Appellant's industrious and resourceful counsel, who has filed an elaborate brief on this appeal, would have us believe there are novel, at least intricate, questions involved. But we are not persuaded.
The case appears one of the simplest — depending for its issue on merely a disputed question of fact.
It only seems necessary for us to state that there was ample evidence to warrant the question of appellant's guilt vel non being submitted to the jury; that their verdict was adequately sustained by the same; and that no exception reserved on the taking of testimony was to a ruling that was prejudicially erroneous, or that seems worthy of comment, here.
The oral charge of the court, in connection with the written charges given at appellant's request, fully, accurately, and completely covered the applicable principles of law. There was therefore no error in refusing to give other written charges. Code 1923, § 9509.
The judgment is affirmed.
Affirmed.